TABLE OF CONTENTS



EXHIBIT 10.55

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

BY AND BETWEEN

GENICON SCIENCES CORPORATION

AND

INVITROGEN CORPORATION

JUNE 27, 2003



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT 10.55 [a91985exv10w55.htm] EXHIBIT 10.56 [a91985exv10w56.htm] EXHIBIT
10.57 [a91985exv10w57.htm] EXHIBIT 10.58 [a91985exv10w58.htm] EXHIBIT 10.59
[a91985exv10w59.htm] EXHIBIT 31.1 [a91985exv31w1.htm] EXHIBIT 31.2
[a91985exv31w2.htm] EXHIBIT 32.1 [a91985exv32w1.htm] EXHIBIT 32.2
[a91985exv32w2.htm]



--------------------------------------------------------------------------------



TABLE OF CONTENTS



TABLE OF CONTENTS

[MUST BE UPDATED]

              ARTICLE I DEFINITIONS   1   1.1     Definitions   1   ARTICLE II
ASSET PURCHASE   6   2.1     Purchase and Sale of Assets; Assumption of
Liabilities   6   2.2     Purchase Price and Related Matters   8   2.3     The
Closing   9   2.4     Further Assurances   10   ARTICLE III REPRESENTATIONS AND
WARRANTIES OF SELLER   10   3.1     Organization and Qualification; Subsidiaries
  10   3.2     Certificate of Incorporation and By-Laws   11   3.3     Authority
Relative to this Agreement   11   3.4     No Conflict; Required Consents and
Filings   11   3.5.     Compliance, Permits   12   3.6     Financial Statements
  13   3.7     Absence of Certain Changes or Events   13   3.8     No
Undisclosed Liabilities   13   3.9     Absence of Litigation   14   3.10    
Employee Benefit Plans, Employment Agreements   14   3.11     Employment and
Labor Matters   16   3.12     Restrictions on Business Activities   16   3.13  
  Title to Property   16   3.14     Taxes   16   3.15     Environmental Matters
  19   3.16     Intellectual Property   19   3.17     Interested Party
Transactions   20   3.18     Trade Relations   20   3.19     Disclosure   20  
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE BUYER   20   4.1    
Organization   20   4.2     Authority   20   4.3     Noncontravention   21   4.4
    Litigation   21   ARTICLE CONDITIONS PRECEDENT TO CLOSING   21   5.1    
Conditions to Obligations of the Buyer   21   5.2     Conditions to Obligations
of Seller   23   ARTICLE VI INDEMNIFICATION   23   6.1     Indemnification by
Seller   23

i



--------------------------------------------------------------------------------



TABLE OF CONTENTS



TABLE OF CONTENTS

(continued)

                  Page

--------------------------------------------------------------------------------

  6.2     Indemnification by the Buyer     24     6.3     Claims for
Indemnification     24     6.4     Survival     25     6.6     Treatment of
Indemnification Payments     26     ARTICLE VII ADDITIONAL COVENANTS     26    
7.1     Taxes     26     7.2     UCC Matters     27     7.3     Discharge of
Business Obligations     27     7.4     Public Announcement     27     7.5    
Post Closing Obligation to Employees     27     7.6     Non-Solicitation of
Employees     28     7.7     Delivery of Certain Business Records     29     7.8
    Confidentiality     29     ARTICLE VIII POST-CLOSING AGREEMENTS     29    
8.1     Collection of Receivables     29     ARTICLE IX MISCELLANEOUS     30    
9.1     No Third-Party Beneficiaries     30     9.2     Entire Agreement     30
    9.3     Succession and Assignment     30     9.4     Notices     30     9.5
    Amendments and Waivers     31     9.6     Severability     31     9.7    
Expenses     31     9.8     Specific Performance     31     9.9     Governing
Law     31     9.10     Construction     31     9.11     Waiver of Jury Trial  
  32     9.12     Incorporation of Exhibits and Schedules     32     9.13    
Counterparts and Facsimile Signature     32  

ii



--------------------------------------------------------------------------------



TABLE OF CONTENTS

      Schedules:

--------------------------------------------------------------------------------

Schedule 2.1(a)(i)
  Assigned Contracts
Schedule 2.1(a)(ii)
  Trademarks and Patent Rights
Schedule 5.1(g)
  Applicable Permits
Seller’s Schedule 9.5(a)
  Seller Employees
Buyer’s Schedule 9.5(a)
  Transferred Employees

      Exhibits:

--------------------------------------------------------------------------------

Exhibit A
  Bill of Sale
Exhibit B
  Assignment and Assumption Agreement
Exhibit C
  Form of Confidentiality/Employment Agreements
Exhibit D
  Inverness Agreements
Exhibit E
  Form of Funding Agreement

iii



--------------------------------------------------------------------------------



TABLE OF CONTENTS



ASSET PURCHASE AGREEMENT

      This ASSET PURCHASE AGREEMENT (the “Agreement”) is entered into as of
June 27, 2003, by and between Genicon Sciences Corporation, a California
Corporation (“Seller”), and Invitrogen Corporation., a Delaware corporation (the
“Buyer”). Seller and the Buyer are referred to herein individually as a “Party”
and collectively as the “Parties.”

INTRODUCTION

      Seller has proprietary technology in labeling and detection and is in the
business of commercializing reagents and instruments related thereto.

      The Buyer desires to purchase from Seller, and Seller desires to sell to
the Buyer, all of Seller’s right, title and interest in and to the assets and
properties of the Business, upon the terms and conditions set forth herein.

TERMS

      NOW, THEREFORE, in consideration of the representations, warranties,
covenants and agreements contained in this Agreement and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties agree as follows:

ARTICLE 1

DEFINITIONS

      1.1 Definitions. Whenever used in this Agreement, the terms defined below
shall have the indicated meaning:

      “Account Parties” shall have the meaning set forth in Section 10.1.

      “Ancillary Agreements” shall mean the Assignment and Assumption Agreement
and the Bill of Sale.

      “Affiliate” means, with respect to any Person, any Person which directly
or indirectly through stock ownership or otherwise either controls, or is
controlled by or under common control with, such Person.

      “Agreement” shall have the meaning set forth in the preamble.

      “Applicable Accounting Principles” means United States generally accepted
accounting principles (“GAAP”) (applied on a “going concern” basis without
reflecting the transactions contemplated under this Agreement).

      “Applicable Permits” shall have the meaning set forth in Section 6.1(g).

      “Assigned Contracts” shall have the meaning set forth in
Section 2.1(a)(i).

1



--------------------------------------------------------------------------------



TABLE OF CONTENTS



      “Assignment and Assumption Agreement” shall mean the Assignment and
Assumption Agreement in the form of Exhibit B hereto.

      “Assumed Liabilities” shall have the meaning set forth in Section 2.1(b).

      “Bill of Sale” means the Bill of Sale in the form of Exhibit A hereto.

      “Business” shall mean Seller’s business of commercializing reagents and
instruments related thereto, as currently conducted (giving effect to the
Inverness Transactions).

      “Business Assets” shall have the meaning set forth in Section 2.1(a).

      “Business Material Adverse Effect” means (i) any effect that is materially
adverse to the Business Assets or the Business, as operated on the date of this
Agreement, taken as a whole, other than any such effect resulting solely from
changes in the general financial markets or solely from changes in the
international or national markets for the products made by use of the Business
Assets which have not had a materially disproportionate impact on the Business;
or (ii) any matter that materially impairs the ability of Seller to consummate
the transactions contemplated by this Agreement.

      “Buyer” shall have the meaning set forth in the preamble.

      “Buyer Certificate” shall have the meaning set forth in Section 6.2(d).

      “Buyer Indemnitees” shall have the meaning set forth in Section 7.1.

      “Buyer Receivables Account” shall have the meaning set forth in
Section 10.1.

      “Claim Notice” shall have the meaning set forth in Section 7.3(b).

      “Closing” shall have the meaning set forth in Section 2.3(a).

      “Closing Date” shall have the meaning set forth in Section 2.3(a).

      “Closing Statement of Assets” shall mean a statement of the assets of the
Business as of the Closing, to be delivered by the Seller to the Buyer at the
Closing.

      “Code” means the Internal Revenue Code of 1986, as amended.

      “Damages” shall have the meaning set forth in Section 7.1

      “Environmental Law” means any foreign, federal, state, provincial, or
municipal statute, rule, regulation, ordinance, directives, orders or decrees of
any Governmental Authority in effect on or before the Closing Date and relating
to the protection of the environment, including without limitation pertaining to
the presence, manufacture, processing, use, treatment, storage, disposal,
transportation, handling, generation or Release of Hazardous Substances.

      “Environmental Liabilities” means any and all Liabilities (including
without limitation the costs of investigation, clean up actions, remedial
actions or other response costs, but in each

2



--------------------------------------------------------------------------------



TABLE OF CONTENTS



case solely to the extent such actions are required by applicable law) arising
out of or relating to any of the following conditions or events to the extent
such conditions or events occur on or before the Closing Date (which means that,
to the extent a Liability is attributable to one of the following conditions
which existed before the Closing Date but continued after the Closing Date, a
prorated portion of such Liability applicable to the portion of such time period
ending on and including the Closing Date, as measured against the entire
duration of the condition): (a) environmental conditions, including the presence
or Release or exposure to Hazardous Substances at, on, in, from or around the
Real Estate, (b) the off-site transportation, storage, treatment, recycling,
disposal or arrangement for disposal of or distribution of Hazardous Substances
by or on behalf of Seller or any of its predecessors in connection with the
Business or the Business Assets, and (c) any violation of any Environmental Law.

      “Excluded Liabilities” shall have the meaning set forth in Section 2.1(c).

      “Funding Agreement” shall have the meaning set forth in Section 5.6.

      “Funding Termination Date” means the earlier to occur of (a) the date
through which the Buyer continues to fund the operations of Seller pursuant to
the terms of the Funding Agreement or (b) 2:00 p.m. (California time) on the
date on which Seller would become obligated to transfer its rights and
obligations under the Regents Agreement (as defined in the Inverness License
Agreement) to Inverness Medical Switzerland, GmbH.

      “GAAP” shall have the meaning set forth in the definition of “Applicable
Accounting Principles.”

      “Governmental Authority” means any governmental department, commission,
board, bureau, agency, court or other instrumentality of the United States or
foreign country or any county, jurisdiction, municipality or other political
subdivision thereof or any other supranational organization of sovereign states.

      “Hazardous Substance” means any hazardous or toxic substance, pollutant,
material, waste or contaminant that is regulated by an Environmental Law.

      “Indemnified Party” shall have the meaning set forth in Section 7.3(a).

      “Indemnifying Party” shall have the meaning set forth in Section 7.3(a).

      “Inverness License Agreement” shall mean the Technology License Agreement,
dated as of June 19, 2003, by and between Seller and Inverness Medical
Switzerland GmbH.

      “Inverness Transactions” shall mean the transactions described in that
certain Master Agreement, dated as of June 19, 2003, by and among Seller,
Inverness Medical Innovations, Inc. and Inverness Medical Switzerland, GmbH and
the Inverness License Agreement.

      “IRS” means the Internal Revenue Service of the United States of America.

      “Knowledge of the Buyer” means the actual knowledge of Martin Naley with
respect to the matter in question.

3



--------------------------------------------------------------------------------



TABLE OF CONTENTS



      “Knowledge of Seller” means the actual knowledge of Patrick Mallon with
respect to the matter in question.

      “Letter” shall have the meaning set forth in Section 10.1.

      “Liability” means any liability or obligation (whether known or unknown,
whether asserted or unasserted, whether absolute or contingent, whether accrued
or unaccrued, whether liquidated or unliquidated and whether due or to become
due.)

      “Lien” means any lien, charge, claim, pledge, security interest,
conditional sale agreement or other title retention agreement, lease, mortgage,
security agreement, or right of first refusal (including title defects of any
kind whatsoever, or the filing of, or agreement to give any financing statement
under the Uniform Commercial Code or statute or law of any jurisdiction).

      “Material Loss” shall mean a loss or damage suffered or incurred by a
Party or other adverse circumstance affecting a Party which has a reasonable
likelihood of being valued at $100,000 or more.

      “Parties” shall have the meaning set forth in the preamble.

      “Patent Rights” shall have the meaning set forth in Section 2.1(a)(ii).

      “Permitted Encumbrances” means (a) any Liens for Taxes and assessments
arising in the ordinary course of business that are not yet due and payable;
(b) and mechanics’ lien or other similar lien imposed by law arising in the
ordinary course of business which secures an obligation that is not yet due or
payable; (c) any Liens applied in connection with the Assumed Liabilities; and
(d) the Liens created in connection with the Inverness Transactions.

      “Person” means an individual, a corporation, a limited liability company,
a partnership, an association, a trust or other entity or organization,
including a federal, state, local or foreign government or regulatory entity or
political subdivision or an agency or instrumentality thereof.

      “Propriety Asset” means any and all of the following in any country:
(a) patents (including utility models, design patents, certifications of
invention, extensions, reissues, reexaminations and the like), patent
applications (including provisionals, divisionals, continuations and
continuations-in-part), trademarks (whether registered or unregistered),
trademark applications, trade names, fictitious business names, service marks
(whether registered or unregistered), service mark applications, copyrights
(whether registered or unregistered), copyright applications, moral rights,
maskworks, maskwork applications, trade secrets, know-how, computer software,
computer programs, source code, algorithms, inventions, discoveries, technology
and other intellectual property rights and intangible assets; and (b) the right
(whether at law, in equity by contract or otherwise) to use or otherwise exploit
any of the foregoing.

      “Purchase Price” shall have the meaning set forth in Section 2.2(a).

      “Real Estate” means the premises leased pursuant to the Sorrento Lease.

4



--------------------------------------------------------------------------------



TABLE OF CONTENTS



      “Release” means any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, or disposing
(including the abandonment or discarding of barrels, containers, and other
closed receptacles containing any Hazardous Substances) or the threat thereof.

      “Seller” shall have the meaning set forth in the preamble.

      “Seller Certificate” shall have the meaning set forth in Section 6.1(f).

      “Seller Employees” shall have the meaning set forth in Section 9.5(a).

      “Seller Indemnitees” shall have the meaning set forth in Section 7.2.

      “Straddle Period” means any Taxable period that includes, but does not end
on the Closing Date.

      “Taxes” (including, with correlative meaning, the terms “Tax” and
“Taxable”) shall mean all taxes of any kind imposed by a federal, state, local
or foreign Governmental Authority, including but not limited to (i) all taxes,
domestic or foreign, including without limitation any income (net, gross or
other, including recapture of any tax items such as investment tax credits),
alternative or add-on minimum tax, gross income, gross receipts, gains, sales,
use, leasing, lease, user, ad valorem, transfer, recording, franchise, profits,
property (real or personal, tangible or intangible), fuel, license, withholding,
payroll, employment, unemployment, social security, excise, severance, stamp,
occupation, premium, environmental or windfall profit tax, custom, duty or other
tax, or other like assessment or charge of any kind whatsoever, together with
any interest, levies, assessments, charges, penalties and additions, (ii) any
joint or several liability of such Person with any other Person for the payment
of any amounts of the type described in (i) of this definition and (iii) any
liability for the payment of any amounts of the type described in (i) as a
result of any express or implied obligation to indemnify any other Person.

      “Tax Returns“ means all reports, returns, schedules and any other
documents required to be filed with respect to Taxes and all claims for refunds
of Taxes.

      “Third-Party” shall mean any Person who is not a Party to this Agreement
or an Affiliate of a Party to this Agreement.

      “Third-Party Claim” shall have the meaning set forth in Section 7.3(a).

      “Trademarks” shall have the meaning set forth in Section 2.1(a)(ii).

      “Transfer Documents” shall have the meaning set forth in Section 2.3(b).

5



--------------------------------------------------------------------------------



TABLE OF CONTENTS



ARTICLE II

ASSET PURCHASE

      2.1 Purchase and Sale of Assets; Assumption of Liabilities.

      (a) Transfer of Assets. At the Closing Seller shall sell, convey, assign,
transfer and deliver to the Buyer, and the Buyer shall purchase and acquire from
Seller, substantially all of Seller’s right, title and interest in and to the
Business Assets, free and clear of all material Liens, other than Permitted
Encumbrances. For purposes of this Agreement, the “Business Assets” shall mean
substantially all assets used in the operation of the Business on the date of
this Agreement (excluding (i) any cash (whether restricted or unrestricted),
cash equivalents or investment securities (such as the shares of equity of
Inverness Medical Innovations, Inc.) of Seller and (ii) any radioactive material
and/or waste), including, without limitation, all of Seller’s right, title and
interest in and to the following:



        (i) those oral and written contracts, agreements, licenses, and other
arrangements used in the Business set forth on Schedule 2.1(a)(i) and all
exhibits and amendments thereto (the “Assigned Contracts”);           (ii) all
of Seller’s right, title and interest in any Proprietary Assets generated or
used by or on behalf of Seller in connection with the Business, including,
without limitation, those trademarks and trade names and registrations thereof
and registration applications therefor set forth on Schedule 2.1(a)(ii) hereto
(the “Trademarks”) and those patents (including any extension, reissue,
reexamination or the like relating thereto) and patent applications (including
any provisional, divisional, continuation or continuation in part) set forth on
Schedule 2.1(a)(ii) hereto (the “Patent Rights”);           (iii) all actions,
claims, causes of action, rights of recovery, choses in action or rights to set
off, whether arising out of occurrences before or after the Closing Date,
including Third-Party warranties and guarantees with respect to any of the
Business Assets;           (iv) all of Seller’s accounts receivable and other
receivables relating to the Business Assets or arising out of the conduct of the
Business (including without limitation the accounts receivable owed to Seller by
Qiagen GmbH of at least $250,000, and any cash payments made on such Qiagen GmbH
receivable); and           (v) all other assets and properties reflected on the
Closing Statement of Assets (excluding any cash (whether restricted or
unrestricted), cash equivalents or investment securities of Seller, other than
cash received from Qiagen GmbH pursuant to Section 2.1(a)(iv)).

      (b) Assumed Liabilities. The Buyer shall (x) be responsible for all
Liabilities associated with the Buyer’s ownership, operation and use of the
Business Assets and the Business from and after the Closing and (y) at the
Closing, assume and agree to pay, perform and discharge when due the following
additional Liabilities (the Liabilities specified in the foregoing clauses
(x) and (y) being herein referred to as the “Assumed Liabilities”):

6



--------------------------------------------------------------------------------



TABLE OF CONTENTS





        (i) all Liabilities arising out of or relating to the replacement or
return of, or any claim for breach of warranty in respect of or refund of the
purchase price of, products sold out of inventory by Seller on or prior to the
Closing Date;           (ii) all Liabilities with respect to actions, suits,
proceedings, disputes, claims or investigations arising out of or related to the
use of the Business Assets after the Closing Date;           (iii) all
Liabilities arising out of or relating to the replacement or return of, or any
claim for breach of warranty in respect of or refund of the purchase price of
products, services and technologies which either (x) constitute Business Assets,
or (y) are manufactured or provided through the use of the Business Assets, to
the extent the Liabilities described in clauses (x) and (y) above arise after
the Closing Date;           (iv) with respect to the Standard Industrial Net
Lease by and between Seller and Sorrento Business Complex dated June 14, 1999,
as amended (the “Sorrento Lease”), all Liabilities arising out of Buyer’s use of
the property subject thereto for the period from and after the Closing Date, as
provided in Section 6.1(d);           (v) any Liability of Seller relating to
that certain $1,000,000 Subordinated Convertible Promissory Note by and between
Seller and Qiagen GmbH entered into in January 2003;           (vi) any
Liability of Seller (except for a $25,000 payment payable in connection with the
Inverness Transactions, which payment Seller shall remain obligated to pay) to
bioMerieux B.V. (formerly Organon Teknika B.V.) (“bMx”) arising in connection
with that certain License Agreement dated December 1, 2000 between Seller and
bMx, whether arising prior to, in connection with, or following the Closing
Date;           (vii) subject to Section 2.1(d) below, any Liability with
respect to the period after the Closing Date under the Assigned Contracts; and  
        (viii) all Liabilities in respect of Taxes for which the Buyer is liable
pursuant to Section 9.1.

      (c) Excluded Liabilities. Except as otherwise set forth in Section 2.1(b),
the Buyer shall not assume or be responsible for any of the following
Liabilities of Seller (the “Excluded Liabilities”);



        (i) any Liabilities of seller relating to the Business Assets and the
Business with respect to the period on or prior to the Closing Date;          
(ii) with respect to Sorrento Lease, all Liabilities arising out of Seller’s use
of the property subject thereto for the period prior to the Closing Date;    
      (iii) any Liability of Seller relating to the Loan and Security Agreement
by and between Seller and Silicon Valley Bank dated August 24, 2001, as amended;

7



--------------------------------------------------------------------------------



TABLE OF CONTENTS





        (iv) any Liabilities of Seller relating to any Seller insurance
policies;           (v) any Liabilities of Seller relating to any employee of
Seller arising prior to the Closing;           (vi) any Liabilities of Seller
relating to any agreements between Seller and its shareholders in connection
with their acquisition or ownership of securities of Seller (including, but not
limited to Stock Purchase Agreements, Voting Agreements, Co-Sale Agreements);  
        (vii) all Environmental Liabilities; and           (viii) all
Liabilities in respect of Taxes for which Seller is liable pursuant to Section
9.1.

      (d) Consent of Third Parties. To the extent that the assignment of all or
any portion of any Assigned Contract shall require the consent of the other
party thereto or any other Third-Party, this Agreement shall not constitute an
agreement to assign any such Assigned Contract if an attempted assignment
without any such consent would constitute a breach or violation thereof. Seller
agrees to take all commercially reasonable actions to secure Third-Party
consents necessary to assign the Assigned Contracts to Buyer. In order, however,
to provide the Buyer the full realization and value of every Assigned Contract,
Seller agrees that on and after the Closing it will at the request and under the
direction of the Buyer and at the Buyer’s sole cost and expense, in the name of
Seller or otherwise as the Buyer shall specify, take all commercially reasonable
actions (including the appointment of the Buyer as attorney-in-fact for Seller)
as shall in the reasonable opinion of the Buyer or its counsel be necessary or
proper (i) to assure that the rights of Seller shall be preserved for the
benefit of or transferred or issued to the Buyer, (ii) to facilitate receipt of
the consideration to be received by Seller, which consideration shall be held
for the benefit of, and shall be delivered to, the Buyer, and (iii) to enforce
provisions under such Assigned Contracts restricting or prohibiting use,
transfer or disclosure of any confidential information relating to the Business
or any Business Assets against third parties bound by such provisions. Nothing
in this Section 2.1(d) shall in any way diminish the obligations of Seller under
Sections 5.1 and 6.1 hereof.

      2.2 Purchase Price and Related Matters.

      (a) Purchase Price. In consideration of the sale and transfer of Seller’s
right, title and interest in the Business Assets, the Buyer shall assume the
Assumed Liabilities as provided in Section 2.1(b) and shall pay to Seller an
aggregate purchase price of One Million Two Hundred Fifty Thousand Dollars
($1,250,000) (the “Purchase Price”). At the Closing, the Buyer shall pay the
Purchase Price to Seller by wire transfer of immediately available funds to the
account designated by Seller in writing.

      (b) Allocation of Purchase Price. The aggregate amount of the Purchase
Price paid by the Buyer hereunder and the Assumed Liabilities shall be allocated
among the Business Assets for Tax purposes, in compliance with Section 1060 of
the Code, and any comparable provisions of state, local, foreign or other
applicable Tax laws.

8



--------------------------------------------------------------------------------



TABLE OF CONTENTS



      2.3 The Closing.

      (a) Time and Location. The closing of the transactions contemplated by
this Agreement (the “Closing”) shall take place at the offices of the Buyer on a
mutually agreed date as soon as practicable, but in no event more than three (3)
Business Days after the first date on which the conditions to the obligations of
the Parties to consummate the transactions contemplated hereby have been
satisfied or waived (the “Closing Date”). A “Business Day” shall mean any day
other than (i) a Saturday or Sunday or (ii) a day on which banking institutions
located in San Diego, California are permitted or required by law, executive
order or governmental decree to remain closed. The transfer of Seller’s right,
title and interest in the Business Assets by Seller to the Buyer shall be deemed
to occur at 12:01 a.m., PST time, on the Closing Date.

      (b) Actions at the Closing. At the Closing:



        (i) Seller shall deliver (or cause to be delivered) to the Buyer the
various certificates, instruments and documents required to be delivered under
Section 6.1;           (ii) the Buyer shall deliver (or cause to be delivered)
to Seller the various certificates, instruments and documents required to be
delivered under Section 6.2;           (iii) Seller shall execute and deliver to
the Buyer the Bill of Sale;           (iv) the Buyer and Seller shall execute
and deliver the Assignment and Assumption Agreement;           (v) the Buyer
shall pay to Seller the Purchase Price in accordance with the provisions of
Section 2.2 hereof;           (vi) Seller shall deliver to the Buyer, or
otherwise put the Buyer in possession and control of, all of the Business Assets
of a tangible nature;           (vii) the Buyer and Seller shall execute and
deliver to each other a cross-receipt evidencing the transactions referred to
above;           (viii) Seller shall have delivered to the Buyer Lien releases,
pay-off letters and UCC-3 termination statements as may be necessary to evidence
the release and termination of all material Liens (other than Permitted
Encumbrances) on the Business Assets and on Seller’s right, title and interest
in the Business Assets that are not owned by Seller;           (ix) Seller shall
execute and deliver certificates as required under Section 1445 of the Code and
Section 1.1445-2(b) of the Treasury regulations; provided, however, that if
Seller fails or refuses to deliver the certificate required to confirm it is not
a “foreign person” as such term is defined in Section 1445(f)(3) of the Code, or
the Buyer has actual knowledge that such certificate is false, the Buyer shall
deduct and withhold from the Purchase Price a Tax as required by Section 1445 of
the Code; and, provided, further, that, in the

9



--------------------------------------------------------------------------------



TABLE OF CONTENTS





  event of any such withholding, the Closing hereunder shall not be otherwise
affected, the Buyer shall remit such amount to and file the required form with
the IRS and Seller in the event of any claimed over-withholding, (A) shall be
limited solely to an action against the IRS for a refund, and (B) hereby waives
any right of action against the Buyer on account of such withholding; and



        (x) Seller shall deliver to the Buyer all keys, access codes and
combinations to all locks, and other security devices to the Real Estate.

      The agreements and instruments referred to in clauses (i)-(x) above are
referred to herein as the “Transfer Documents.”

      2.4 Further Assurances. At any time and from time to time after the
Closing Date, as and when requested by any Party hereto and at such Party’s
expense, the Buyer and Seller shall, and Seller shall promptly execute and
deliver, or cause to be executed and delivered, all such documents, instruments
and certificates and shall take, or cause to be taken, all such further or other
actions as are reasonably necessary to fully vest in the Buyer title to all of
Seller’s right, title and interest in the Business Assets.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF SELLER

      Seller represents and warrant to the Buyer that on the date hereof, except
as set forth in the section of the written disclosure schedule delivered on or
prior to the date hereof by Seller (the “Seller Disclosure Schedule”)
corresponding to each representation and warranty made hereunder by Seller:

      3.1 Corporate Existence and Power. Seller (a) is a corporation duly
organized, validly existing and in good standing under the laws of the state of
California and (b) has the power and authority and the legal right to own and
operate its property and the Business Assets, and to carry on the Business as it
is now being conducted. Seller has no subsidiaries.

      3.2 Authorization and Enforcement of Obligations. Seller (a) has the
requisite power and authority and the legal right to enter into this Agreement
and to perform its obligations hereunder and (b) has taken all necessary action
on its part to authorize the execution and delivery of this Agreement and the
performance of its obligations hereunder. The consummation by the Seller of the
transactions contemplated hereby have been duly authorized by all necessary
corporate action on the part of the Seller and no other authorization or consent
of the Seller or its shareholders is necessary. This Agreement has been duly
executed and delivered on behalf of Seller, and constitutes a legal, valid,
binding obligation, enforceable against Seller in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance or transfer, moratorium or similar laws
affecting creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforceability if considered in a proceeding in equity or at law).

      3.3 No Consents. All necessary consents, approvals and authorizations of
all governmental authorities and other Persons required to be obtained by Seller
in connection with the Agreement and the performance hereof have been obtained,
except for any notice, consent or

10



--------------------------------------------------------------------------------



TABLE OF CONTENTS



waiver the absence of which would not reasonably be expected to result in a
Business Material Adverse Effect.

      3.4 No Conflict. The execution and delivery of this Agreement and the
performance of Seller’s obligations hereunder (a) do not conflict with or
violate any requirement of applicable laws, (b) do not violate any provision of
the charter or organizational documents of Seller and (c) do not conflict with,
or constitute a default under, any of its material contractual or other
obligations, in each case except for any conflict or violation that would not
reasonably be expected to result in a Business Material Adverse Effect.

      3.5 Financial Statements. Seller has delivered to the Buyer the unaudited
consolidated financial statements of the Business (balance sheet, cash flow, and
an income statement) for the six-month period ended April 30, 2003 (the
“Financial Statements”). To the Knowledge of Seller, the Financial Statements
(a) have been prepared in accordance with Applicable Accounting Principles
applied on a consistent basis throughout the period involved (except as may be
indicated in the notes thereto, if any, and for the absence of notes), and
(b) fairly present the consolidated financial position of Seller and its
subsidiaries as at the respective dates thereof and the consolidated results of
their operations and cash flows for the period indicated, except where the
Financial Statements were or are subject to normal and recurring year-end
adjustments which were not or are not expected to be material in amount.

      3.6 Assigned Contracts Valid. Seller has not received written notice that
any party to an Assigned Contract intends to terminate such contract, and, to
the Knowledge of Seller, Seller is not in material breach of any material
Assigned Contract.

      3.7 Employee Agreements. All past and present employees of Seller have
executed Employee Confidentiality and Inventions Agreements or Employment
Agreements in the forms attached hereto at Exhibit C.

      3.8 Intellectual Property. To the Knowledge of Seller, the conduct of the
Business as conducted by Seller as of the Closing Date does not infringe any
intellectual property right of any Third Party or constitute unfair competition.
As of the Closing Date, Seller has not received (1) any notice of any third
party claims pertaining to Licensed Products or Licensed Processes as those
terms are defined in the Joint Ownership and License Agreement dated
December 19, 2000 by and between Seller and The Regents of the University of
California (the “Regents Agreement”), (ii) any infringement notice pursuant to
Section 10.1 of the Regents Agreement, or (iii) any notice of breach pursuant to
Section 11.1 of the Regents Agreement. As of the Closing Date, there have been
no requests by either party to the Regents Agreement for indemnification by the
other party, and, to the Knowledge of Seller, there are no product liability
claims pending or threatened pertaining to any of the Products or Processes as
those terms are defined in the Regents Agreement.

      3.9 No Undisclosed Liabilities. Seller has no knowledge of any
circumstance, condition, event or arrangement that would reasonably be expected
to give rise hereafter to any material liabilities of Seller, except in the
ordinary course of business.

11



--------------------------------------------------------------------------------



TABLE OF CONTENTS



      3.10     No Litigation. Except for the complaint filed against Seller by
Sorrento Business Complex on June 6, 2003, a true and correct copy of which has
been furnished to the Buyer, there is no governmental action or proceeding, and
no litigation, arbitration or similar proceeding, pending or, to the Knowledge
of Seller, threatened in writing against Seller or its properties which would
reasonably be expected to have a Business Material Adverse Effect.

      3.11     Absence of Liens. When transferred to the Buyer, the Business
Assets will be free and clear of all material Liens, including any Tax Lien,
other than Permitted Encumbrances.

      3.12     Compliance with Protective Order. Seller acknowledges the
existence of that certain Protective Order to Govern Production of Confidential
Information entered by the Superior Court of the State of California for the
County of San Diego on or about February 15, 2000, governing the production of
information in Genicon Sciences Corp., v. Regents of the University of
California, et. al. To the Knowledge of Seller, Seller has not disclosed any
Confidential Information to the Buyer, and no Confidential Information, as
defined in the protective order, is included in the Business Assets.

      3.13     Disclaimer. EXCEPT AS EXPRESSLY PROVIDED IN THIS ARTICLE III, THE
BUSINESS ASSETS ARE PROVIDED “AS-IS” WITHOUT WARRANTY OF ANY KIND. EXCEPT AS
EXPRESSLY SET FORTH HEREIN, EACH OF THE PARTIES DISCLAIMS ALL WARRANTIES,
EXPRESS OR IMPLIED, INCLUDING, WITHOUT LIMITATION, ALL IMPLIED WARRANTIES OF
MERCHANTABILITY, FITNESS FOR PARTICULAR PURPOSE AND NONINFRINGEMENT RELATING TO
THE BUSINESS ASSETS.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE BUYER

      The Buyer represents and warrants to Seller that the statements contained
in this Article IV are true and correct as of the date hereof.

      4.1     Organization. The Buyer is a corporation, duly organized, validly
existing and in good standing under the laws of the state of Delaware.

      4.2     Authority. The Buyer has all requisite corporate power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder and thereunder. The execution and delivery by the Buyer of this
Agreement and the consummation by the Buyer of the transactions contemplated
hereby and thereby have been duly authorized by all necessary corporate action
on the part of the Buyer and no other authorization or consent of the Buyer or
its shareholders is necessary. This Agreement has been duly executed and
delivered by the Buyer and, assuming this Agreement constitutes the valid and
binding obligation of the other Parties thereto, this Agreement constitutes, a
valid and binding obligation of the Buyer, enforceable against the Buyer in
accordance with its terms.

      4.3     No Conflict. The execution and delivery of this Agreement and the
performance of Buyer’s obligations hereunder (a) do not conflict with or violate
any requirement of applicable laws, (b) do not violate any provision of the
charter or organizational documents of Buyer and

12



--------------------------------------------------------------------------------



TABLE OF CONTENTS



(c) do not conflict with, or constitute a default under, any of its material
contractual or other obligations, in each case except for any conflict or
violation that would not reasonably be expected to materially impair the ability
of the Buyer to consummate the transactions contemplated by this Agreement (a
“Buyer Material Adverse Effect”);

      4.4 Litigation. There are no actions, suits, claims or legal,
administrative or arbitration proceedings pending against, or, to the Knowledge
of the Buyer, threatened in writing against, the Buyer which would reasonably be
expected to have a Buyer Material Adverse Effect.

ARTICLE V

COVENANTS

      5.1 Operation of the Business. Except as contemplated by this Agreement,
during the period from the date of this Agreement until the Funding Termination
Date, the Buyer and Seller agree that, unless the Buyer shall otherwise consent
in writing, the following provisions shall apply:



        (a) Seller shall carry on the Business in the ordinary course;          
(b) Seller shall use commercially reasonable efforts to (i) maintain and
preserve the Business Assets, (ii) maintain the insurance of the Business at
reasonably appropriate levels, (iii) comply with all material laws,
(iv) preserve the goodwill of suppliers, customer and others having business
relations with the Business and (v) maintain the Business, as well as Seller’s
books of account, records and files related to the conduct of the Business, all
in the ordinary course of business;           (c) Seller shall inform the Buyer
in writing of any event or circumstance that (i) has or could reasonably be
expected to have a Business Material Adverse Effect, or (ii) is a material
breach of a representation, warranty, covenant or agreement of Seller herein,
each no later than three (3) Business Days after obtaining knowledge of such an
event or circumstance;           (d) Seller shall inform the Buyer in writing of
any event or circumstance that has or would reasonably be expected to have a
material adverse effect with respect to the Real Estate no later than three
(3) Business Days after obtaining knowledge of such an event or circumstance,
including, without limitation:



        (i) a fire or other casualty causing significant damage to the Real
Estate;           (ii) receipt of notice of eminent domain proceedings or
condemnation of all or any part of the Real Estate;

13



--------------------------------------------------------------------------------



TABLE OF CONTENTS





        (iii) receipt of a notice from any Governmental Authority or insurance
underwriter relating to the condition, use or occupancy of the Real Estate or
any real estate adjacent to the Real Estate or setting forth any requirements
with respect thereto;           (iv) receipt of any notice of default from the
holder of any lien or security interest in the Real Estate or any portion
thereof;           (v) notice of any actual or threatened litigation against
Seller affecting or relating to the Real Estate;           (vi) the commencement
of any strike, lock-out, boycott or other labor trouble affecting the Real
Estate; or           (vii) receipt of any Tax assessment disputes prior to the
Funding Termination Date, and Seller will not agree to any changes in the real
estate Tax assessment, nor settle, withdraw or otherwise compromise any pending
claims with respect to prior Tax assessments without the Buyer’s prior written
consent, and, if any proceedings shall result in any reduction of assessment
and/or Tax for the Tax year in which the Closing occurs, it is agreed that the
amount of Tax savings or refund for such Tax year less the fees and
disbursements in connection with such proceedings, shall be apportioned between
the parties as of the date the real estate Taxes are apportioned under this
Agreement;



        (e) except as contemplated by this Agreement, or except with the Buyer’s
express written approval, Seller shall not, except as otherwise provided for in
Schedule 5.1(e):



        (i) commit to make, or make, any capital expenditure in excess of
$10,000 in the aggregate relating to the Business;           (ii) enter into any
other type of contract, agreement or arrangement (oral or written) which would
be assumed by the Buyer, unless such contract, agreement or arrangement is
entered into the ordinary course of business pursuant to standard terms and
conditions;           (iii) enter into any contract, agreement or arrangement
(oral or written) that requires the consent or approval of any Third-Party to
consummate the transactions described in this Agreement or any Ancillary
Agreement;           (iv) cancel or make any material modifications or
amendments to any material contract included among the Business Assets;    
      (v) sell, lease (as lessor), transfer or otherwise dispose of any Business
Assets, other than inventory sold in the ordinary course of business and other
than cash, cash equivalents or investment securities (including the shares of
equity of Inverness Medical Innovations, Inc.);           (vi) grant or transfer
any rights to the Proprietary Assets that are part of the Business Assets (other
than any non-exclusive, non-perpetual licenses entered into in the ordinary
course of business pursuant to standard terms and conditions which (a) do not
involve

14



--------------------------------------------------------------------------------



TABLE OF CONTENTS





  the receipt or payment by Seller of aggregate consideration or value of more
than $10,000 and (b) do not provide for the use of rights that were exclusive to
Seller prior to such license, and then only after first consulting with the
Buyer (although Buyer’s written consent shall not be required as a pre-condition
to Seller’s entering into such license));



        (vii) fail to prosecute, defend and maintain in a manner consistent with
past practice any Proprietary Assets that are part of the Business Assets;    
      (viii) mortgage or pledge any Business Assets, except for Permitted
Encumbrances;           (ix) cancel any debts owed to or claims held by Seller
relating to the Business (including the settlement of any claim or litigation)
other than in the ordinary course of business;           (x) accelerate or delay
collection of any notes or accounts receivable generated by the Business in
advance of or beyond their regular due dates or the dates when the receivable
would have been collected in the ordinary course of the Business;          
(xi) change the accounting policies by the Seller in the operation of the
Business during the prior six months, or make or revoke any Tax election or
settle or compromise any Tax liability that would affect the Business Assets or
the Assumed Liabilities after the Closing;           (xii) prepare or file any
Tax Return with respect to the Business Assets or the Assumed Liabilities
inconsistent with past practice or, on any such Tax Return, take any position,
make any election, or adopt any method that is inconsistent with the position
taken, elections made or methods used in preparing similar Tax Returns with
respect to the Business Assets or the Assumed Liabilities in prior periods;    
      (xiii) hire any additional employees, except as set forth on
Schedule 5.1(e)(xiii) (it being understood that Seller may hire consultants
without notifying or obtaining any consent from the Buyer); or          
(xiv) enter into any agreement or commitment to take any action prohibited by
this Section 5.1.

      5.2 Access. During the period from the date of this Agreement until the
Funding Termination Date, Seller shall permit representatives of the Buyer to
have access (at reasonable times, on reasonable (and in any event not less than
three Business Days’) prior written notice and in a manner that in the
reasonable opinion of Seller will not interfere with the normal business
operations of the Business or the business of Seller) to the Real Estate and
other operational locations of the Business for inspecting, investigating,
measuring, surveying and making related inquiries and audits of the Real Estate,
financial and accounting records, contracts, personnel and other records and
documents of Seller pertaining to the Business (including for the purpose of
conducting environmental investigations).

15



--------------------------------------------------------------------------------



TABLE OF CONTENTS



      5.3 Exclusivity. During the period from the date of this Agreement until
the Funding Termination Date, Seller shall not, directly or indirectly,
authorize or permit any of its officers, directors, managers, employees, agents,
advisors or representatives to, (a) initiate, solicit or encourage any proposal,
offer or discussion with any party (other than the Buyer) concerning any
acquisition of any portion of the Business or any of the equity of Seller;
(b) engage in discussions or negotiations with any party (other than the Buyer)
concerning any such acquisition transaction; (c) enter into any agreement
relating to any such acquisition transaction; (d) furnish to any Person
nonpublic information relating to the Business; or (e) take any other action to
cooperate in any way, or facilitate any inquiries or the making of any proposal
that constitutes, or may reasonably be expected to lead to, any such acquisition
transaction; provided, however, that notwithstanding anything to the contrary in
this Section 5.3, this Section 5.3 shall in no way prohibit Seller from
discussing with, negotiating with or furnishing information to (or taking any
other action otherwise prohibited under this Section 5.3 with respect to) any of
Seller’s existing shareholders or noteholders (other than Qiagen GmbH) with
respect to (i) a sale of Seller’s assets to any such shareholder or noteholder
or (ii) a debt or equity investment in Seller by any such shareholder or
noteholder. Seller shall notify the Buyer if it receives a proposal for the
acquisition of the Business or Seller (other than any transaction described in
the proviso to the first sentence of this Section 5.3) on or after the date
hereof and prior to the Closing; provided, that Seller shall be under no
obligation to disclose to the Buyer the identity of the Person making any such
acquisition proposal nor the terms thereof; and provided, further, that nothing
in this Section 5.3 shall obligate Seller to disclose to the Buyer any proposal
to acquire Seller or other subsidiaries or businesses other than the Business
and Seller.

      5.4 Notice of Litigation. The Buyer will promptly notify Seller of any
action, suit or proceeding that is instituted or threatened against the Buyer to
restrain, prohibit or otherwise challenge the legality of any transaction
described in this Agreement arising prior to the Funding Termination Date.
Seller will promptly notify the Buyer of any action, suit or proceeding that is
instituted or threatened against Seller to restrain, prohibit or otherwise
challenge the legality of any transaction described in this Agreement arising
prior to the Funding Termination Date. Seller will promptly notify the Buyer of
any lawsuit, claim, proceeding or investigation that is threatened, brought or
asserted against Seller that would have been listed in Article III if the
lawsuit, claim, proceeding or investigation had arisen prior to the date of this
Agreement.

      5.5 Supplements to Seller Disclosure Schedule. As promptly as practicable,
Seller will provide the Buyer with a supplement or amendment to Seller
Disclosure Schedule with respect to any matter, condition or occurrence
hereafter arising between the date hereof and the Funding Termination Date
which, if existing or occurring on the date of this Agreement, would have been
required to be set forth or described in such Seller Disclosure Schedule, and if
not so set forth or described, would have constituted a material breach of this
Agreement. In addition, between the date hereof and the Funding Termination
Date, Seller shall promptly inform the Buyer, and the Buyer will promptly inform
Seller, of any fact or event which comes to its attention, the existence of
which constitutes or likely will constitute a material breach of any
representation or warranty of the other party in this Agreement.

      5.6 Funding Agreement. Simultaneous with the execution of this Agreement,
Seller and the Buyer will execute the funding agreement side letter in the form
attached hereto as Exhibit E (the “Funding Agreement”).

16



--------------------------------------------------------------------------------



TABLE OF CONTENTS



      5.7 Inverness Transactions. The Buyer covenants that, in the event that
the transactions described herein are not consummated (for any reason other than
failure by Seller to obtain the requisite shareholder and noteholder consent for
the transactions contemplated hereby) and the Business Assets are conveyed to
Inverness pursuant to the terms of the Inverness Transactions, the Buyer will
not, for a period of two (2) years following the date of this Agreement,
directly or indirectly purchase or license any significant portion of the
Business Assets from Inverness.

ARTICLE VI

CONDITIONS PRECEDENT TO CLOSING

      6.1 Conditions to Obligations of the Buyer. The obligation of the Buyer to
consummate the transactions contemplated hereby at the Closing is subject to the
satisfaction (or waiver by the Buyer) of the following conditions:



        (a) without giving effect to any supplement or amendment to the Seller
Disclosure Schedule, the representations and warranties of Seller set forth in
Article III shall have been true and correct in all material respects (other
than those that are qualified as to materiality, which shall have been true and
correct in all respects) when made (except where any such failure of such
representations and warranties to be true in all material respects does not
result in or involve a Material Loss to Seller, the Business Assets or the
Business) and as of the Closing Date as though made again on the Closing Date
(except where any such failure of such representations and warranties to be true
in all material aspects as though made again on the Closing Date would not
constitute a Business Material Adverse Effect);           (b) Seller shall have
performed or complied in all material respects with the agreements and covenants
required to be performed or complied with by it under this Agreement as of or
prior to the Closing;           (c) If Seller shall have executed an exclusive
license to its proprietary technology to Inverness Medical Switzerland GmbH in
the field of developing and commercializing any assay for the point of care
market, such license shall be in a form approved by Buyer (it being understood
that the executed versions of the Master Agreement and Technology License
Agreement, each dated as of June 19, 2003, by and among Seller, Inverness
Medical Innovations, Inc. and Inverness Medical Switzerland, GmbH attached
hereto as Exhibit D are acceptable to Buyer); and           (d) Seller or Buyer
shall have entered into an agreement with Sorrento Business Complex, L.P. that
permits the Buyer to remove the Business Assets from the Real Estate;          
(e) no action, suit or proceeding shall be pending by or before any Governmental
Authority seeking to prevent consummation of the transactions contemplated by
this Agreement, and no judgment, order, decree, stipulation or injunction
enjoining or preventing the consummation of the transactions contemplated by
this Agreement shall be in effect;           (f) Seller shall have delivered to
the Buyer a certificate (the “Seller Certificate”) signed by a duly authorized
officer of Seller to the effect that each of the conditions specified in clauses
(a) through (e) (insofar as clause (e) relates to an action, suit or proceeding
involving, or

17



--------------------------------------------------------------------------------



TABLE OF CONTENTS





  a judgment, order, decree, stipulation or injunction against, Seller) of this
Section 5.1 have been satisfied;



        (g) the Applicable Permits listed on Schedule 6.1(g) (if any) (the
“Applicable Permits”) shall have been renewed or be in effect and, if required,
transferred or reissued to the Buyer;           (h) the Buyer shall have
received (i) a certificate of good standing of Seller in the jurisdiction of
incorporation of Seller, (ii) a certified copy of resolutions adopted by the
Buyer’s board of directors approving the consummation of the transactions
contemplated by this Agreement and (iii) fully executed copies of all necessary
consents by Buyer’s shareholders and noteholders approving the consummation of
the transactions contemplated by this Agreement;           (i) the sum of the
Buyer’s accounts receivable as of the Closing plus the aggregate value of
Buyer’s inventory as of the Closing (as set forth on the Closing Statement of
Assets delivered by Seller at the Closing) shall be equal to at least $350,000,
plus the receivable from Qiagen GmbH described in Section 2.1(a)(iv);          
(j) Buyer shall have received an executed Conditional Amendment to that certain
Development, Production and Supply Agreement by and between Genicon Sciences
Corporation and KMC Systems, Inc., dated December 31, 2001;           (k) Seller
shall have delivered to the Buyer consents to assign certain agreements and
rights thereunder to the Buyer from: (i) Organon Teknika B.V., (ii) Imaging
Research, Inc. and (iii) the Regents for the assignment of Additional Seashell
Inventions and Genicon Patent Rights (as those terms are used in that certain
Joint Ownership and License Agreement entered into by and between Genicon
Sciences Corporation and the Regents of the University of California, dated
December 19, 2000);           (l) Inverness Medical Innovations, Inc. and/or
Inverness Medical Switzerland, GmbH shall have received consent from bioMerieux
B.V. (successor in interest to Organon Teknika B.V.) to sublicense rights
pursuant to the Inverness Transaction;           (m) Seller shall have delivered
all certificates, instruments, contracts and other documents to be delivered by
each of them pursuant to Section 2.3(b) (including all applicable Ancillary
Agreements); and           (n) no Business Material Adverse Effect shall have
occurred since the date of this Agreement.

      6.2 Conditions to Obligations of Seller. The obligation of Seller to
consummate the transactions contemplated hereby at the Closing is subject to the
satisfaction (or waiver by Seller) of the following conditions:



        (a) without giving effect to any supplement or amendment to the Buyer
Disclosure Schedule, the representations and warranties of the Buyer set forth
in Article IV shall have been true and correct in all material respects (other
than those that are qualified as to materiality, which shall have been true and
correct in all respects) when made (except where any

18



--------------------------------------------------------------------------------



TABLE OF CONTENTS





  such failure of such representations and warranties to be true in all material
respects would not result in or involve a Material Loss to the Buyer), and as of
the Closing Date as though made again on the Closing Date (except where any such
failure of such representations and warranties to be true in material aspects as
though made again on the Closing Date would not constitute a Buyer Material
Adverse Effect);



        (b) the Buyer shall have performed or complied in all material respects
with its agreements and covenants required to be performed or complied with by
it under this Agreement as of or prior to the Closing;           (c) no action,
suit or proceeding shall be pending by or before any Governmental Authority
seeking to prevent consummation of the transactions contemplated by this
Agreement or any of the Ancillary Agreements, and no judgment, order, decree,
stipulation or injunction enjoining or preventing consummation of the
transactions contemplated by this Agreement or any of the Ancillary Agreements
shall be in effect;           (d) the Buyer shall have delivered to Seller a
certificate (the “Buyer Certificate”) signed by a duly authorized officer of the
Buyer to the effect that each of the conditions specified in clauses (a) through
(c) (insofar as clause (c) relates to an action, suit or proceeding involving,
or a judgment, order, decree, stipulation or injunction against, the Buyer) of
this Section 5.2 have been satisfied;           (e) the Buyer shall have
effected all of the Governmental Filings, if any, which are required on the part
of the Buyer to consummate the transactions contemplated by this Agreement;    
      (f) Seller shall have received a certified copy of resolutions adopted by
the Buyer’s board of directors reflecting that specific approval by the board is
not required for asset acquisitions, where the aggregate consideration paid to
the seller is less than $5,000,000;           (g) the Buyer shall have delivered
all certificates, instruments, contracts and other documents to be delivered by
it pursuant to Section 2.3(b)(including all applicable Ancillary Agreements);
and           (h) no Buyer Material Adverse Effect shall have occurred since the
date of this Agreement.

ARTICLE VII

INDEMNIFICATION

      7.1 Indemnification by Seller. Subject to the terms and conditions of this
Article VII, from and after the Closing, Seller shall indemnify the Buyer and
its officers, directors, managers, employees, agents, representatives and its
Affiliates and their officers, directors, managers, employees, agents,
representatives (the “Buyer Indemnitees”) in respect of, and hold the Buyer
Indemnitees harmless against, any and all liabilities, obligations, judgments,
interest, losses, assessments, damages, fines, fees, penalties, costs and
expenses (determined on a pre-tax basis, but after credit for applicable
insurance proceeds actually received by an Indemnified Party with respect to
such previously described liabilities, losses and the like, whether such

19



--------------------------------------------------------------------------------



TABLE OF CONTENTS



receipt is before or after payment by an Indemnifying Party, subrogation rights
of the Indemnified Party’s insurers being hereby waived, and also including,
without limitation, reasonable attorney’s fees and reasonable expenses of
investigating and defending claims, lawsuits, complaints, actions or other
pending or threatened litigation) (collectively the “Damages”) incurred or
suffered by any of the Buyer Indemnities to the extent resulting from or
attributable to:



        (a) any breach of any representation or warranty of Seller contained in
this Agreement; or           (b) any failure by Seller to pay, perform or
discharge any Excluded Liabilities.

      7.2 Indemnification by the Buyer. Subject to the terms and conditions of
this Article VII, from and after the Closing, the Buyer shall indemnify each of
Seller and its officers, directors, managers, employees, agents, representatives
and its Affiliates and their officers, directors, managers, employees, agents
and representatives (the “Seller Indemnities”) in respect of, and hold Seller
Indemnitees harmless against, any and all Damages incurred or suffered by any of
Seller Indemnitees to the extent resulting from or attributable to:



        (a) any breach of any representation or warranty of the Buyer contained
in this Agreement; or           (b) any failure by the Buyer to pay, perform or
discharge any Assumed Liabilities.

      7.3 Claims for Indemnification.

      (a) Third-Party Claims. All claims for indemnification made under this
Agreement resulting from, related to or arising out of a claim made by a
Third-Party against an Indemnified Party (as defined below) shall be made in
accordance with the following procedures. A person entitled to indemnification
under this Article VII (an “Indemnified Party”) shall give prompt written
notification to the person from whom indemnification is sought (the
“Indemnifying Party”) of the commencement of any action, suit or proceeding
relating to a claim by a Third-Party (a “Third-Party Claim”) for which
indemnification may be sought or, if earlier, upon the assertion of any such
claim by a Third-Party. Such notification shall include a description in
reasonable detail (to the extent known by the Indemnified Party) of the facts
constituting the basis for such Third-Party Claim and the amount of the Damages
claimed. Within thirty (30) days after delivery of such notification, the
Indemnifying Party may, upon written notice thereof to the Indemnified Party,
assume control of the defense of such Third-Party Claim. If the Indemnifying
Party does not assume control of such defense, the Indemnified Party shall
control such defense. The party not controlling such defense may participate
therein at its own expense; provided that if the Indemnifying Party assumes
control of such defense and the Indemnified Party reasonably concludes, based on
advice from counsel, that the Indemnifying Party and the Indemnified Party have
conflicting interests with respect to such Third-Party Claim, the reasonable
fees and expenses of counsel to the Indemnified Party solely in connection
therewith shall be considered “Damages” for purposes of this Agreement;
provided, however, that in no event shall the Indemnifying Party be responsible
for the fees and

20



--------------------------------------------------------------------------------



TABLE OF CONTENTS



expenses of more than one counsel for all Indemnified Parties. The Party
controlling such defense shall keep the other Party advised of the status of
such Third-Party Claim and the defense thereof and shall consider
recommendations made by the other Parties with respect thereto. Unless and until
an Indemnified Party has waived its claim for indemnification under this
Article VII with respect to a Third-Party Claim, the Indemnified Party shall not
agree to any settlement of such Third-Party Claim without the prior written
consent of the Indemnifying Party, which will not be unreasonably withheld. The
Indemnifying Party shall not agree to any settlement of such Third-Party Claim
that does not include a complete release of the Indemnified Party from all
liability with respect thereto or that imposes any liability or obligation on
the Indemnified Party or that restricts any of the rights purported to be
transferred pursuant to this Agreement without the prior written consent of the
Indemnified Party, which consent will not be unreasonably withheld.

      (b) Procedure for Other Claims. An Indemnified Party wishing to assert a
claim for indemnification under this Article VII which is not subject to
Section 7.3(a) shall deliver to the Indemnifying Party a written notice (a
“Claim Notice”) which contains a statement that the Indemnified Party is
entitled to indemnification under this Article VII, the amount of Damages
incurred, if then ascertainable, and a reasonable explanation of the basis of
the claim for indemnification and the Damages incurred. Within thirty (30) days
after delivery of a Claim Notice, the Indemnifying Party shall deliver to the
Indemnified Party a written response in which the Indemnifying Party shall:
(i) agree that the Indemnified Party is entitled to indemnification hereunder
(in which case the Indemnifying Party shall make payment to the Indemnified
Party, by check or by wire transfer, in an amount equal to the Damages incurred
or suffered), or (ii) contest that the Indemnified Party is entitled to
indemnification hereunder or the amount of Damages claimed by the Indemnifying
Party. If the Indemnifying Party in such response contests the right to
indemnification hereunder, or if the Parties are unable to agree on the amount
of Damages incurred or suffered, the Indemnifying Party and the Indemnified
Party shall each have the right to submit such dispute to arbitration in
accordance with the provisions of Section 11.9.

 

     7.4  Survival.

      (a) The representations and warranties of Seller and the Buyer set forth
in this Agreement shall survive the Closing and the consummation of the
transactions contemplated hereby and continue until six (6) months after the
Closing Date, at which time they shall expire.

      (b) If an indemnification claim under Section 7.1(a) or Section 7.2(a) is
properly asserted in writing pursuant to Section 7.3 prior to the expiration as
provided in Section 7.4(a) of the representation or warranty that is the basis
for such claim, then representation or warranty shall survive until, but only
for the purpose of, the resolution of such claim.

      (c) The covenants and agreements of the Parties contained in this
Agreement and the Transfer Documents shall survive the Closing and the
consummation of the transactions contemplated hereby.

21



--------------------------------------------------------------------------------



TABLE OF CONTENTS



      7.5     Treatment of Indemnification Payments. All indemnification
payments made under this Agreement shall be treated by the Parties as an
adjustment to the Purchase Price to the maximum extent allowable under
applicable law.

      7.6     Sole Remedy; Limitation on Indemnification. Except as otherwise
provided in this Agreement, the indemnification provided by this Article VII
shall be the sole and exclusive remedy available to the Buyer, the Buyer
Indemnitees, Seller and the Seller Indemnitees for any claim related to this
Agreement or the transactions contemplated hereby. The maximum aggregate amount
of Buyer’s or Seller’s indemnification obligation pursuant to this Agreement
shall be limited to and in no event exceed an amount equal to twenty percent
(20%) of the aggregate Purchase Price (i.e., $250,000).

ARTICLE VIII

TERMINATION

      8.1     Termination of Agreement. The Parties may terminate this Agreement
prior to the Closing as provided below:



        (a) the Parties may terminate this Agreement by mutual written consent;
          (b) the Buyer may terminate this Agreement by giving written notice to
Seller if Seller has materially breached any representation, warranty, covenant
or agreement contained in this Agreement and such breach (i) would cause the
conditions set forth in Section 6.1 not to be satisfied and (ii) is not cured
within thirty (30) days following delivery by the Buyer to Seller of written
notice of such breach;           (c) Seller may terminate this Agreement by
giving written notice to the Buyer if the Buyer has materially breached any
representation, warranty, covenant or agreement contained in this Agreement and
such breach (i) would cause the conditions set forth in Section 6.2 not to be
satisfied and (ii) is not cured within thirty (30) days following delivery by
Seller to the Buyer of written notice of such breach;           (d) the Buyer
may terminate this Agreement by giving written notice to Seller if the Closing
shall not have occurred on or before July 10, 2003 provided that the Buyer is
not in material breach under this Agreement at the time it seeks to terminate
under this Section 8.1(d);           (e) Seller may terminate this Agreement by
giving written notice to the Buyer if the Closing shall not have occurred on or
before the Funding Termination Date provided that Seller is not in material
breach under this Agreement at the time it seeks to terminate under this
Section 8.1(e).

      8.2     Effect of Termination. If any Party terminates this Agreement
pursuant to Section 8.1, all obligations of the Parties hereunder shall
terminate without any liability of any Party to the other Parties except for the
provisions of Section 9.4 relating to press releases and announcements,
Section 9.6 relating to solicitation of employees (but only upon a termination
pursuant to Section 8.1(b)) and Section 11.7 relating to expenses shall survive
such termination. Notwithstanding the foregoing, termination of this Agreement
shall not relieve any Party of liability for any breach by such Party, prior to
the termination of this Agreement, of any covenant

22



--------------------------------------------------------------------------------



TABLE OF CONTENTS



or agreement contained in this Agreement or impair the right of any Party to
obtain such remedies as may be available to it in law or equity with respect to
such a breach of any covenant or agreement contained in this Agreement by
another Party.

ARTICLE IX

ADDITIONAL COVENANTS

     9.1     Taxes.

      (a) Except to the extent included within the Assumed Liabilities as set
forth in Section 2.1(b)(i)-(vii), Seller shall be liable for and pay, and
pursuant to Article VII shall indemnify each Buyer Indemnitee from and against,
all Taxes (including, without limitation, any amounts owed by a Buyer Indemnitee
relating to Taxes pursuant to a contract or otherwise) applicable to the
Business, and Seller’s right, title and interest in Business Assets, in each
case attributable to Taxable years or periods ending prior to the Closing Date
and, with respect to any Straddle Period, the portion of such Straddle Period
ending on the day immediately preceding the Closing Date. In addition to the
Assumed Liabilities as set forth in Section 2.1(b)(i)-(vii), the Buyer shall be
solely liable for and pay, and pursuant to Article VII shall indemnify each
Seller Indemnitee from and against, all Taxes applicable to the Business, the
Buyer’s right, title and interest in the Business Assets and the Assumed
Liabilities that are attributable to taxable years or periods beginning on and
after the Closing Date and, with respect to any Straddle Period, the portion of
such Straddle Period beginning on the Closing Date. For purposes of this
Agreement, any Straddle Period shall be treated on a “closing of the books”
basis as two partial periods, one ending at the close of business on the day
immediately preceding the Closing Date and the other beginning on the Closing
Date, except that Taxes (such as property Taxes) imposed on a periodic basis
shall be allocated in a daily basis.

      (b) Notwithstanding paragraph (a), any sales Tax, use Tax, real property
transfer or gains Tax, asset transfer Tax, documentary stamp Tax or similar Tax
attributable to the sale or transfer of the Business, the Business Assets,
Seller’s right, title and interest in the Business Assets not owned by Seller or
the Assumed Liabilities shall be paid by the Buyer. The Seller agrees to timely
sign and deliver such certificates or forms as may be necessary or appropriate
to establish an exemption from (or otherwise reduce), or file Tax Returns with
respect to, such Taxes.

      (c) Seller or the Buyer, as the case may be, shall provide reimbursement
for any Tax paid by one party all or a portion of which is the responsibility of
the other party in accordance with the terms of this Section 9.1. Not later than
thirty (30) days prior to the payment of any such Tax, the party paying such Tax
shall give notice to the other party of the Tax payable and the portion which is
the liability of each party, although failure to do so will not relieve the
other party from its liability hereunder.

      (d) After the Closing Date, each of the Buyer and Seller shall reasonably
(i) cooperate in preparing for any audits of, or disputes with Governmental
Authorities regarding, any Tax Returns of the Business or the Business Assets
required to be filed by any of the Parties, and (ii) make available to the other
and to any Governmental Authority as reasonably requested

23



--------------------------------------------------------------------------------



TABLE OF CONTENTS



all information, records, and documents in their possession or control relating
to Taxes of the Business or the Business Assets.

      9.2 UCC Matters. From and after the Closing Date, Seller shall promptly
refer all inquiries with respect to ownership or operation of the Business
Assets or the Business to the Buyer. In addition, Seller shall execute such
documents and financing statements as the Buyer may request from time to time to
evidence transfer of Seller’s right, title and interest in the Business Assets
to the Buyer, including, without limitation, any necessary assignment of
financing statements.

      9.3 Discharge of Business Obligations. Except with respect to the Assumed
Liabilities, from and after the Closing, Seller shall, to the extent practical
in light of the value of the Seller’s remaining assets, use commercially
reasonable efforts to pay and discharge (in the order of their respective
priorities) all obligations and liabilities incurred prior to the Closing in
respect of the Business, its operations or the assets and properties used
therein, including any liabilities or obligations to Seller’s Employees, any
Governmental Authority and clients and customers of the Business. Nothing in
this Agreement shall be deemed to create any liability on the part of Buyer with
respect to any unpaid or non-discharged obligation or Liability of the Seller.

      9.4 Public Announcement. Prior to Closing, no Party hereto shall make or
issue, or cause to be made or issued, any public announcement or written
statement concerning this Agreement or the transactions contemplated hereby
(except to the respective representatives, directors, shareholders, noteholders
(other than Qiagen GmbH), managers and officers of the Buyer, Seller and their
Affiliates) without the prior written consent of the other Party (which will not
be unreasonably withheld or delayed); provided, however, that any Party may make
any such announcement or statement it believes in good faith is required by
applicable law or any listing or trading agreement concerning its
publicly-traded securities without such consent, so long as the disclosing Party
provides the other Party with a reasonable opportunity to review and comment on
such disclosure in advance of its being made, if doing so will not cause the
disclosing Party to fail to meet the legal or other requirements mandating such
disclosure.

      9.5 Post Closing Obligation to Employees.

      (a) Seller’s Schedule 9.5(a) contains a true and correct list of the name,
job title, current base salary or hourly wage, date of hire, current vacation
entitlement and assigned location of all employees actively employed by Seller
on behalf of the Business as of the Closing Date, including any such individual
on short-term disability or approved leave of absence who was so employed
immediately before such disability or absence (the “Seller Employees”). Buyer’s
Schedule 9.5(a) includes the name and job title of all Employees on Seller’s
Schedule 9.5(a) that Buyer intends to offer employment (the “Transferred
Employees”).

      (b) Effective on or prior to 12:01 a.m. on the Closing Date, Seller shall
cause the employment of all Transferred Employees to be terminated. Effective as
of 12:01 a.m. on the Closing Date, the Buyer shall offer employment to all
Transferred Employees terminated in accordance with the preceding sentence on
terms and conditions determined by the Buyer in its sole discretion. Nothing in
this Section 9.5 shall (i) prior to the Closing Date, limit Seller’s authority
to terminate the employment of any Seller Employee at any time and for whatever

24



--------------------------------------------------------------------------------



TABLE OF CONTENTS



reason, or no reason or (ii) on or after the Closing Date, limit the Buyer’s
authority to terminate the employment of any Transferred Employee at any time
and for whatever reason, or no reason. Seller shall provide or make available to
the Buyer, to the extent permitted by applicable law, such information regarding
the Transferred Employees as is contained in Seller’s personnel records,
including without limitation information regarding accrued or incurred but
unpaid liabilities for wages, vacations, deferred compensation, medical/ dental/
vision, workers’ compensation, disability and other welfare benefit claims.

      (c) Seller shall be responsible for the payment of any Seller Employee
benefits that become due to any Transferred Employees as a result of their
termination by Seller in accordance with Section 9.5(b).

      (d) Seller and the Buyer hereby acknowledge and agree that in conformity
with the Standard Procedure of IRS Revenue Procedure 96-60, 1996-2 C.B. 399,
(i) Seller will be responsible for and perform all Tax withholding, payment and
reporting duties with respect to any wages and other compensation paid by Seller
to any Seller Employee in connection with employment on or prior to the Closing
Date; and (ii) the Buyer will be responsible for and perform all Tax
withholding, payment, and reporting duties with respect to any wages and other
compensation paid by the Buyer to any Transferred Employee in connection with
employment after the Closing Date.

      (e) Seller and the Buyer hereby acknowledge and agree that (i) in
accordance with Section 2101(b)(i) of the WARN Act and to the extent applicable,
Seller will be responsible for all required notices prior to the Closing Date,
and the Buyer will be responsible for all required notices on or after the
Closing Date, and (ii) to the extent applicable, all Transferred Employees as of
the Closing Date (other than those individuals who are not actively employed on
the Closing Date due to short-term disability or approved leave of absence) will
be deemed to have become employees of the Buyer immediately on the Closing Date
for purposes of the WARN Act.

      9.6 Non-Solicitation of Employees. Seller covenants and agrees that it
will not at any time on or before the Closing, or at any time during the one
(1) year period following the Closing or, if this Agreement is terminated prior
to the Closing, then at any time during the one-year period following the
Closing Date of such termination, solicit to employ (other than by general
advertisements) or employ any person who is, at the time of such solicitation or
immediately prior to such employment, an employee of the Buyer of any of its
Affiliates without the written consent of the Buyer or the Affiliate that
employs such employee.

      9.7 Delivery of Certain Business Records. At the Closing, Seller shall
deliver to the Buyer copies of all invoices to customers and other customer
records, customer and supplier lists, credit files, correspondence, marketing
studies, sales presentations, consultant reports, research and development
studies, product development studies or reports, quality control test results
and other quality control records and reports, patent files, regulatory files,
quality files and all other records, files, documents and information in
Seller’s possession or control however maintained or stored (including computer
diskettes and other electronic media), used or developed primarily in connection
with the use of the Business Assets or the conduct of the Business. Seller shall
also deliver to the Buyer copies of all brochures and other promotional

25



--------------------------------------------------------------------------------



TABLE OF CONTENTS



and printed materials, trade show materials (including displays), videos,
advertising and/or marketing materials in Seller’s possession or control which
were used or developed primarily in connection with the use of the Business
Assets or the conduct of the Business.

      9.8 Confidentiality. Seller acknowledges and agrees that Seller shall
continue to be bound by its obligations of confidentiality and nonuse under the
Assigned Contracts (but not by any other obligations thereunder)(in the form
they exist on the Closing Date and without regard to any amendment or
modification after the Closing Date unless otherwise agreed to in writing by
Seller) to the same extent as if they remained a party thereto.

ARTICLE X

POST-CLOSING AGREEMENTS

      10.1 Collection of Receivables. Seller shall, by letter prepared by the
Buyer and reasonably acceptable to Seller (the “Letter”), authorize, instruct
and direct that the account parties of all accounts, notes and receivables
(including insurance proceeds, if applicable) constituting Business Assets (such
parties, the “Account Parties”) shall make and deliver all payments relating
thereto on or after the Closing to such location, bank and account (the “Buyer
Receivables Account”) as the Buyer shall specify. The Letter shall cover all
such matters as the Buyer and Seller shall reasonably determine. If,
notwithstanding such Letter, any of the Account Parties remit payments on or
after the Closing directly or indirectly to Seller instead of to the Buyer
Receivables Account, Seller shall promptly deliver all such payments (including
but not limited to negotiable instruments which shall be duly endorsed by Seller
to the order of the Buyer) to the Buyer. Seller hereby irrevocably designates,
makes, constitutes and appoints the Buyer (and all persons designated by the
Buyer) as its true and lawful attorney-in-fact to do any of the following in the
sole discretion of the Buyer: to receive, give receipts for, take, endorse,
assign, deliver, deposit, demand, collect, sue on, compound, and give
acquittance for any and all information, documents, payments forms (including
negotiable and non-negotiable instruments) and proceeds received by the Buyer
via the Buyer Receivables Account or from Seller that relates to the accounts,
notes and receivables (including insurance proceeds) of the Account Parties
constituting Business Assets.

ARTICLES XI

MISCELLANEOUS

      11.1 No Third-Party Beneficiaries. This Agreement shall not confer any
rights or remedies upon any person other than the Parties and their respective
successors and permitted assigns and, to the extent specified herein, their
respective Affiliates.

      11.2 Entire Agreement. This Agreement (including the documents referred to
herein), and the Ancillary Agreements constitute the entire agreement between
Seller and the Buyer with respect to the subject matter hereof. This Agreement
and the Ancillary Agreements supersede any prior agreements or understandings
among Seller or the Buyer and any representations or statements made by or on
behalf of Seller or the Buyer, whether written or oral, with respect to the
subject matter hereof, other than the Confidentiality Agreement which shall
terminate effective at the Closing.

26



--------------------------------------------------------------------------------



TABLE OF CONTENTS



      11.3 Succession and Assignment. Prior to or at the Closing, no Party may
assign or delegate either this Agreement or any of its rights, interests, or
obligations hereunder without the prior written approval of the other Parties.
Notwithstanding the foregoing, this Agreement, and all rights hereunder may be
assigned in whole or in part, without such consent, by the Buyer to any other
wholly owned subsidiary of the Buyer, provided that such assignee agrees in
writing to be bound by the provisions of this Section 11.3 and such assignment
shall not release the Buyer from its obligations hereunder. After the Closing,
the Buyer may assign or delegate either this Agreement or any of its rights,
interests or obligations without the prior written approval of the Seller. This
Agreement shall be binding upon and inure to the benefit of the Parties and
their respective successors and permitted assigns.

      11.4 Notices. All notices, requests, demands, claims and other
communications hereunder shall be in writing. Any notice, request, demand, claim
or other communication hereunder shall be sent to the intended recipient as set
forth below:

     
If to the Buyer:
  If to Seller
Invitrogen Corporation
  Genicon Sciences Corporation
1600 Faraday Avenue
  11535 Sorrento Valley Road
Carlsbad, CA 92008
  San Diego, CA 92121
Telecopy: 760-603-7229
  Telecopy: 858-793-6791
Attention: General Counsel
  Attn: Chief Executive Officer       With a copy to:     Wilson Sonsini
Goodrich & Rosati     650 Page Mill Road     Palo Alto, CA 94304-1050    
Telecopy: 650-493-6811     Attn: Mark Bonham

      Any Party may give any notice, request, demand, claim, or other
communication hereunder using any reasonable means (including personal delivery,
expedited courier, messenger service, telecopy, telex, ordinary mail, or
electronic mail). Any Party may change the address to which notices, requests,
demands, claims and other communications hereunder are to be delivered by giving
the other Parties notice in the manner herein set forth.

      11.5 Amendments and Waivers. The Parties may mutually amend or waive any
provision of this Agreement at any time. No amendment or waiver of any provision
of this Agreement shall be valid unless the same shall be in writing and signed
by the Parties. No waiver by any Party of any default, misrepresentation, or
breach of warranty or covenant hereunder, whether intentional or not, shall be
deemed to extend to any prior or subsequent default, misrepresentation or breach
of warranty or covenant hereunder or affect in any way any rights arising by
virtue of any prior or subsequent such occurrence.

27



--------------------------------------------------------------------------------



TABLE OF CONTENTS



      11.6     Severability. Any term or provision of this Agreement that is
invalid or unenforceable in any situation in any jurisdiction shall not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.

      11.7     Expenses. Except as otherwise specifically provided to the
contrary in this Agreement, each of the Parties shall bear its own costs and
expenses (including legal fees and expenses) incurred in connection with this
Agreement and the transactions contemplated hereby.

      11.8     Governing Law. This Agreement shall be interpreted and enforced
in accordance with laws of the State of California in the United States of
America, without regard to its conflicts of laws rules, provided, that those
matters pertaining to the validity or enforceability of patent rights shall be
interpreted and enforced in accordance with the laws of the territory in which
such patent rights exist.

      11.9     Arbitration. Any controversy or claim arising out of or relating
to this Agreement, or the breach thereof, shall be settled by arbitration in the
city of San Diego, California administered by the American Arbitration
Association in accordance with its applicable rules, and judgment on the award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof. The administrative charges, arbitrators’ fees, and related expenses of
any arbitration shall be paid equally by the parties, but each party shall be
responsible for any costs or expenses incurred in presenting such party’s case
to the arbitrators, such as attorney’s fees or expert witness fees.
Notwithstanding the Parties’ agreement to arbitrate, the Parties hereby agree
that either Party may apply to any court of law or equity of competent
jurisdiction for specific performance or injunctive relief to enforce or prevent
any violation of the provisions of this Agreement.

      11.10     Construction.



        (a) The language used in this Agreement shall be deemed to be the
language chosen by the Parties to express their mutual intent, and no rule of
strict construction shall be applied against any Party.           (b) Any
reference to any federal, state, local or foreign statute or law shall be deemed
also to refer to all rules and regulations promulgated thereunder, unless the
context requires otherwise.           (c) The Section headings contained in this
Agreement are inserted for convenience only and shall not affect in any way the
meaning or interpretation of this Agreement.           (d) Any reference herein
to an Article, Section or clause shall be deemed to refer to an Article, Section
or clause of this Agreement, unless the context clearly indicates otherwise.    
      (e) All references to “$” or “Dollars” refer to currency of the United
States of America.

28



--------------------------------------------------------------------------------



TABLE OF CONTENTS



      11.11 Waiver of Jury Trial. To the extent permitted by applicable law,
each Party hereby irrevocably waives all rights to trial by jury in any action,
proceeding or counterclaim (whether based on contract, tort or otherwise)
arising out of or relating to this Agreement or the transactions contemplated
hereby or the actions of any Party in the negotiation, administration,
performance and enforcement of this Agreement.

      11.12 Incorporation of Exhibits and Schedules. The Exhibits and Schedules
identified in this Agreement are incorporated herein by reference and made a
part hereof.

      11.13 Counterparts and Facsimile Signature. This Agreement may be executed
in one or more counterparts, each of which shall be deemed an original but all
of which together shall constitute one and the same instrument. This Agreement
may be executed by facsimile signature.

29



--------------------------------------------------------------------------------



TABLE OF CONTENTS



      IN WITNESS WHEREOF, the Parties have executed this Agreement as of the
date first above written.



  GENICON SCIENCES CORPORATION



  By:  /s/ PATRICK J. MALLON

 

--------------------------------------------------------------------------------

  Name: Patrick J. Mallon   Title:     President & CEO     INVITROGEN
CORPORATION



  By:  /s/ JOHN D. THOMPSON

 

--------------------------------------------------------------------------------

  Name: John D. Thompson   Title:     Vice President

[Signature page to Asset Purchase Agreement]

30



--------------------------------------------------------------------------------



TABLE OF CONTENTS



EXHIBIT A

BILL OF SALE

A-1



--------------------------------------------------------------------------------



TABLE OF CONTENTS



EXHIBIT B

ASSIGNMENT AND ASSUMPTION AGREEMENT

B-1



--------------------------------------------------------------------------------



TABLE OF CONTENTS



EXHIBIT C

FORM OF CONFIDENTIALITY/EMPLOYMENT AGREEMENTS

C-1



--------------------------------------------------------------------------------



TABLE OF CONTENTS



EXHIBIT D

INVERNESS AGREEMENTS

D-1



--------------------------------------------------------------------------------



TABLE OF CONTENTS



EXHIBIT E

FORM OF FUNDING AGREEMENT

E-1



--------------------------------------------------------------------------------



TABLE OF CONTENTS

     
[INVITROGEN LOGO]
  Invitrogen Corporation     1600 Faraday Avenue     Carlsbad, CA 92008    
P: 760 603 7200     F: 760 602 6500     www.invitrogen.com

June 27, 2003

Patrick J. Mallon, President

Genicon Sciences Corporation
11535 Sorrento Valley Road
San Diego, CA 92121

Re: Continuation of Genicon Sciences Corporation’s (“Genicon”) Business Through
the Closure of the Transaction between Invitrogen Corporation (“Invitrogen”) and
Genicon

Dear Pat,

In order to give effect to the intentions of Genicon and Invitrogen stated in
the Asset Purchase Agreement, dated June 27, 2003 between the parties (the
“Agreement”), Invitrogen hereby requests that Genicon continue to operate its
business as describe below subsequent to June 30, 2003 until the earlier of
(a) such date as the transaction contemplated in the Agreement (the
“Transaction”) closes or (b) the date that the Agreement is terminated in
accordance with its terms (such date, whether determined by clause (a) or (b),
the “End Date”). As consideration for Genicon’s agreement to such request,
Invitrogen hereby agrees to pay Genicon for all reasonable general business
operating expenses incurred by Genicon in the ordinary course of business
subsequent to June 30, 2003 and prior to the End Date, provided that such
expense are consistent with the general business operating expenses incurred by
Genicon in a comparable length period immediately prior to June 30, 2003.

Sincerely,

/s/ JOHN THOMPSON

--------------------------------------------------------------------------------

John Thompson
Vice-President, Corporate Development

By signing below, Genicon agrees to continue to operate its business in a manner
consistent with its operations as of immediately prior to June 30, 2003 for a
period subsequent to June 30, 2003 until the End Date.



  ACCEPTED AND AGREED BY   GENICON SCIENCES CORPORATION     By: /s/ PATRICK J.
MALLON  

--------------------------------------------------------------------------------

  Name: Patrick J. Mallon   Title: President & CEO   Date: June 27, 2003